DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 06/03/2021.
Claims 7, 12 and 13 are amended.
Claims 1-6 and 14-20 are cancelled.
Claims 7-13 are pending.
Claims 7-13 have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 06/03/2021 have been fully considered but they are not persuasive. 
112
Applicant emphasizes paragraph 21 of the application’s disclosure as written description for the broad limitation of claim 12 that states “wherein one or more of a plurality of virtual servers of the third party provided cloud computing service, using dynamically scalable resources, is configured to fulfill an electronic commerce action.” Unfortunately, this fortifies the 112(a) rejection as ¶ 21 is specific about the function “filling an order”. The claim language is broader than the specification as “to fulfill an electronic commerce action” is much broader than the disclosure supported example of “filling an order”. The rejection is retained. 

103
Applicant argues the auxiliary application database is not the payment application and points outside the body of the disclosure to a regurgitation of the claim language and no further explanation. This is the same disclosure support for the “product application”. The body of the disclosure does not use these terms and Applicant denies the applications mentioned that could be substitutes as used in the figures and explanations. 
Applicant argues the auxiliary application is not the payment application and the product application is not the web application, but those are what the figures and body of thee disclosure describe. They do not describe a payment or product application. 

    PNG
    media_image1.png
    769
    692
    media_image1.png
    Greyscale

Furthermore, Applicant should be made aware that ¶ 8 simply states “a secure payment system provided by a second plurality of computers in the first Internet address domain, wherein the secure payment system executes a payment application.” There is further no specification support for the execution of a payment transaction by via the payment application, as currently claimed. Therefore, if this is Applicant’s only disclosure support for the payment application, and the payment application is not the auxiliary application, then a 112 rejection is warranted based on Applicant’s arguments. 
The body of Applicant’s disclosure does not mention or use a “payment application”. The physical computing services (secure payment system) contains an “auxiliary application database”, and the “auxiliary application database” is never described to “execute a payment transaction” as described in the claims.  According to the disclosure (¶ 31), “ The transaction server 118 may initiate communication with the cloud computing service 110 or a portion of the cloud computing service 110 to obtain information to complete the payment transaction, ….”  The “transaction server”, not an application, can “execute a payment transaction”. 

    PNG
    media_image2.png
    536
    436
    media_image2.png
    Greyscale

Secondly, Applicant’s “payment application” is used, in the claims, to “execute a payment transaction”, similar to the purchasing module in Bhambri.
Bhambri states - Purchasing module 103 is configured to handle the purchasing aspects of the functionalities provided by multi merchant purchasing system 100. Purchasing module 103 presents a user-interface for a user to purchase download able products from multiple merchants with a single transaction… (¶ 31, 34, 35, 38).
Applicant argues Bhambri inherently teaches a “payment application”. This is an incorrect assumption. According to Bhambri (¶ 51), “Catalog providers 150, merchant services 131-133, modules of multi-merchant purchasing system 100, software assistant 140 and user authentication system 120 may be implemented as any type of applications,”. The purchasing module can be a purchasing application and as claimed in Applicant’s limitation, is used to “execute a payment application. 

    PNG
    media_image3.png
    295
    277
    media_image3.png
    Greyscale

Again in Bhambri, “Purchasing module 103 presents a user-interface for a user to purchase download able products.” 
Additionally, Applicant also argues the multi-merchant purchasing system does not handle payment transactions.  According to Applicant’s claims and specification, the transaction server (secure payment system), “wherein the secure payment system receives payment information… and sends a secured payment transaction to a payment service based on the payment information….” These exact functions are performed by the purchasing module.
Bhambri states – “purchasing module 103 typically prompts the user to provide transactional information related to purchasing the downloadable products, such as personal information, shipping information, payment information, or the like.… Purchasing module 103 is configured to provide the transactional information to merchant services 131-133 for purchasing downloadable products from each of the merchants.”
In Bhambri (¶ 40), “After a payment transaction has been completed by a merchant service for the purchase of a downloadable product, purchasing module 103 is configured to receive purchasing information related to the purchased 

Applicant argues Bhambri does not disclose the claimed “product information application”. Examiner disagrees.
First, the body of Applicant’s disclosure does not mention or use a “product application”. The cloud computing service contains a “web application”, and the “web application” is never described to “provide product information” as described in the claims.  According to the disclosure(¶ 39, 45), “ the transaction server 118 sends a request for product offering or service offering information comprising the first session cookie to the cloud computing system, for example to the cloud computing services 110. At block 282, the transaction server 118 receives the product offering or service offering information from the cloud computing system, for example from the cloud computing services 110.”  The cloud computing services are given the fulfillment of the task, not a specific application that Applicant attempts to claim. The disclosure does not describe this as a specific function of the “web application”.

    PNG
    media_image4.png
    536
    436
    media_image4.png
    Greyscale

Bhambri states - Catalog provider 150 is configured to provide an online shopping environment for users from which to select products. Catalog provider 150 typically includes a website that offers information about products from multiple merchants… Catalog provider 150 may be configured to enable a user to select products from different merchants for purchasing with a shopping cart utility. The utility may include a list of the selected products and some basic information about the products, …when the user chooses to purchase the selected products, catalog provide 150 may be configured to provide information of the shopping cart utility to multi-merchant purchasing system 100, which handles the purchasing process. (¶ 32, 33, 48, 51, 52).
Applicant argues Bhambri does not teach limitations taught by the combination of references. 
First, the combination of Bhambri, Doleh and Jeong teach the claim elements, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Secondly, while Doleh does not teach “transaction servers”, Doleh teaches "a plurality of transaction servers associated with the first Internet address domain" - host servers resident on different domains. Doleh (¶ 23) states “For example, all host servers resident in the same Internet domain (or all host servers owned by the same company) may be considered “related”. For example, application 49 has URL, “www-1.ABC.com/XYZ”, application 69 has a URL “www-1.ABC.com/RST” and application 89 has a URL “www-2.ABC.com/MNO”. Also by way of example, application 38 has a URL “www-1.ABC.com/GHK”. Therefore, all programs 38, 49, 69 and 89 reside in the same Internet domain “ABC.com”.”
Additionally Doleh (¶ 19-22, 26), teaches a browser executing on a computer in a second Internet address domain different from the first Internet address domain. Doleh states “a user 15 invokes web browser 29 and makes a request to access a named application on a web application server, such as a request to access application 49 on web application server 40 (step 212)… (For example, web browser 29 or a gateway server, not shown, for client computer 20 can query a domain name server, not shown, for the IP address of web application 49 based on the URL of the web application and then send the request with the URL to the IP address of the web application 29.)” 

    PNG
    media_image5.png
    506
    686
    media_image5.png
    Greyscale

As shown the client’s browser is executing on a computer in a second Internet address domain different from the first Internet address domain of the plurality of web servers.  The prior art teach a 103 obviousness rejection and based on the office action, the amendments and Applicant’s arguments, the rejection will not be rescinded.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
Claim 12 recites “wherein one or more of a plurality of virtual servers of the third party provided cloud computing service, using dynamically scalable resources, is configured to fulfill an electronic commerce action” and claim 13 recites “wherein one or more of a plurality of virtual servers of the third party provided cloud computing service is configured to provide one of product information”. According to the disclosure (¶ 24, 25, 56), “Cloud computing may be supported, at least in part, by virtualization software… the transaction server 118 may be provided as a virtual server in executing on one or more computer systems, for example a server farm. Expressed in other words, the secure environment containing the transaction server 118 may initiate communication with the cloud computing service 110,” The cloud computing service is described as being supported by virtualization software. The disclosure provides support for the transaction servers, not the cloud computing service comprising virtual servers and the transaction servers do not provide product information, nor does the cloud computing service fulfill ecommerce actions. According to the claims, the cloud computing service provides product information, not payment information, an ecommerce action. The disclosure details specific function of the cloud computing service and to “fulfill an ecommerce action” is broader than the scope of the specification. Furthermore, the disclosure does not provide support for “third party provided cloud computing service” having a “plurality of virtual servers”. 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites “wherein the plurality of transaction servers of the secure payment system executes a payment transaction… sends a secured payment transaction to a payment service based on the payment information and based on the product information.” The claim is unclear and indefinite, the transaction servers are claimed “executes a payment transaction”, but send the payment transaction to a payment service, which is not a part of the transaction server. The claim language is unclear and indefinite as the transaction servers do not execute a payment transaction, but send payment transaction information to a remote payment service, that executes payment transactions. Dependent claims 8-13 are rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would 


Claims 7, 8 and 10-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bhambri et al. (2006/0167811) (“Bhambri”), in view of Doleh (2009/0282239) (“Doleh”) and further in view of Jeong et al. (2011/0004574) (“Jeong”).
Regarding claim 7, Bhambri teaches  a secure payment system (Multi-Merchant Purchasing System) comprising a plurality of transaction servers, wherein the plurality of transaction servers of the secure payment system executes a payment transaction, via a payment application (¶ 31, 34-40), 
Claim Interpretation- The “payment application” according to the specification (¶ 25) is an “auxiliary application database”. The body of the disclosure does not contain a “payment application”. The cloud computing service and the transaction servers (secure payment system) communicate via a communication network. 
Claim Interpretation- The “executes a payment transaction” according to the specification (¶ 8, 9, 21, 47), completing a payment transaction means sending payment information to an issuer to fulfill the payment. The transaction server sends payment information, and confirmations, it does not handle payment settlement.  
Bhambri states - Multi-merchant purchasing system 100 provides a centralized experience for a user/consumer to purchase, download, and manage products from multiple merchants…. Multi-merchant purchasing system 100 may further interact with a software assistant 140 to provide content of purchased products for downloading and installation onto a user's device… multi-merchant 

wherein cloud computing service (Catalog Provider/Merchant Services) establishes a first electronic commerce session and provides a web page content, provide product information, via a product information application (¶ 32, 33, 48, 51, 52) and 
Claim Interpretation- The “product application” according to the specification (¶ 31, 43, 44, 46) is a “web application”. The disclosure does not contain a “product application”. 
Bhambri states - Catalog provider 150 is configured to provide an online shopping environment for users from which to select products. Catalog provider 150 typically includes a website that offers information about products from multiple merchants… Catalog provider 150 may be configured to enable a user to select products from different merchants for purchasing with a shopping cart utility. The utility may include a list of the selected products and some basic information about the products, …when the user chooses to purchase the selected products, catalog provide 150 may be configured to provide information of the shopping cart utility to multi-merchant purchasing system 100, which handles the purchasing process. (¶ 32, 33, 48, 51, 52)


Bhambri states - Before allowing the user to provide the transactional information, multi-merchant purchasing system 100 is configured to alert the user that the provided information will be sent to the merchants for processing. Purchasing module may also be configured to record the transactional information for the user and apply the information for Subsequent purchases without asking to user to provide the information again. (¶ 38),

sends a request for product information associated with the first electronic commerce session to the third party provided cloud computing service (¶ 37, 55), 
Bhambri states - Multi-merchant purchasing system 100 may send message 208 that includes a request for product information to merchant service 131. …provided by catalog provider 150 to purchasing module 103 may not be up to date. If necessary, purchasing module 103 is configured to interact with merchant services 131-133 to obtain updated certain information about the product, Such as availability, pricing, or the like. (¶ 37, 55)

receive product information associated with the first electronic commerce session from the third party provided cloud computing service (¶ 33, 37, 55), and 
Bhambri states - When the user chooses to purchase the selected products, catalog provide 150 may be configured to provide information of the shopping cart utility to multi-merchant purchasing system 100, which handles the purchasing process… 150 to purchasing module 103 may not be up to date. If 

send a secured payment transaction to a payment service based on the payment information and based on the product information associated with the first electronic commerce session (¶ 38, 56)

Bhambri states - Purchasing module 103 is configured to provide the transactional information to merchant services 131-133 for purchasing downloadable products from each of the merchants. Before allowing the user to provide the transactional information, multi-merchant purchasing system 100 is configured to alert the user that the provided information will be sent to the merchants for processing. Purchasing module may also be configured to record the transactional information for the user and apply the information for Subsequent purchases without asking to user to provide the information again. (¶ 38)

Bhambri does not disclose a third party provided cloud computing service associated with a first Internet address domain, wherein the third party provided cloud computing service provide session information; transaction servers associated with the first Internet address domain; and a first session cookie identifying the first electronic commerce session to a browser executing on a computer in a second Internet address domain 

Doleh teaches a third party provided cloud computing service associated with a first Internet address domain, wherein the third party provided cloud computing service provide session information (Figure 1; ¶ 14-20); 
Doleh states - System 10 includes a single sign-on server 30 and multiple web application servers 40, 60 and 80 all interconnected to a client computer 20 via a network 90 Such as the Internet…Single sign-on server 30 also includes a single sign-on (login) program 38 according to the present invention. (Alternately, the single sign-on server program 38 can be installed in one of the web application servers 40, 60 or 80 instead of a separate server 30.)… In response to this registration, single sign on program 38 generates a session ID and session cookie representing the session between user 15 and single sign-on program 38 (without domain-scope) (step 204). Single sign on program 38 also sends the corresponding session cookie (without domain-scope) to web browser 29 to be set in web browser 29 for a session with single sign-on program 38 (step 208)… (For example, web browser 29 or a gateway server, not shown, for client computer 20 can query a domain name server, not shown, for the IP address of web application 49 based on the URL of the web application and then send the request with the URL to the IP address of the web application 29.) (¶ 14, 19, 20);

transaction servers associated with the first Internet address domain (¶ 23), and 
Doleh states - For example, all host servers resident in the same Internet domain (or all host servers owned by the same company) may be considered “related”. For example, application 49 has URL, “www-1ABC.com/XYZ, application 69 has a URL “www 1. ABC.com/RST and application 89 has a URL “www-2. ABC.com/MNO”. Also by way of example, application 38 has a URL “www-1. ABC.com/GHK'. Therefore, all programs 38, 49, 69 and 89 reside in the same Internet domain ABC.com'. (¶ 23)

a first session cookie identifying the first electronic commerce session to a browser executing on a computer in a second Internet address domain different from the first Internet address domain (¶ 19-22, 26), 
Doleh states - Consequently, the requested application 69 redirects the current user access request including the domain-scope session cookie (and the session cookie without domain-scope) to the single sign-on program 38 on server 30. … single sign on program 38 generates a session ID and session cookie representing the session between user 15 and single sign-on program 38 (without domain-scope) (step 204). Single sign on program 38 also sends the corresponding session cookie (without domain-scope) to web browser 29 to be set in web browser 29 for a session with single sign-on program 38 (step 208),… If web browser 29 has an active session cookie for this user (for a session with the requested application 49 or any other application), then web browser 29 will include the session cookie for application 49 with the access request sent to the web application server 40. …However, if web browser 29 does not have an 

to receive the first session cookie from the browser (¶ 20, 21), 
Doleh states - If web browser 29 has an active session cookie for this user (for a session with the requested application 49 or any other application), then web browser 29 will include the session cookie for application 49 with the access request sent to the web application server 40. (¶ 20, 21),

wherein the request comprises the first session cookie (¶ 20-22)
Doleh states - If web browser 29 has an active session cookie for this user (for a session with the requested application 49 or any other application), then web browser 29 will include the session cookie for application 49 with the access request sent to the web application server 40. Such a session cookie contains an identifier of the currently active session in which the user 15 is a participant and the scope of effectiveness of the session. (¶ 20)


online commerce infrastructure…an efficient way for consumers to purchase products from multiple merchants” and Doleh (¶ 6, 11), which teaches  “the proxy authenticates users and gains authorization to a resource for a particular request all within the scope of the local Tivoli Access Manager™ domain…The domain is a group of applications including the application in the second computer, or a group of computers including the second computer, which are owned or operated by a same entity or have a same domain name URL component” in order to provide user authentication to one or more application servers (Doleh; ¶ 1-4).

Neither Bhambri nor Doleh teach using dynamically scalable resources. 
Jeong teaches using dynamically scalable resources (Abstract; ¶ 34, 35, 38, 51, 52, 67, 78)
Claim interpretation- According to the disclosure (¶ 24), “Cloud computing generally comprises providing computing services via a network connection using dynamically scalable computing resources… While the general concept of cloud computing does not exclude a dynamically scalable computer resource controlled by a single enterprise and accessible only to that enterprise, as used herein, cloud computing refers to cloud computing services provided by and controlled by a third party that are accessible to a plurality of enterprises.” The specification does not provide how these “dynamically scalable computing 
Jeong states - A “Cloud” computing resource is an example of a Dynamically Scalable Computing Resource capable of providing computing services over the Internet and using typically virtualized computing resources,… the computing device 100 can be a computing device with relatively limited and/or reduced computing resources 102 in comparison to a “Cloud” computing resource (106) that can provide scalable computing resources, including processing power and memory, dynamically and on demand, to the extent requested by the ESC 101 of the computing device 100. (Abstract; ¶ 51, 52)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Bhambri, Doleh and Jeong (¶ 52), which teaches “’Cloud’ computing resource is an example of a Dynamically Scalable Computing Resource capable of providing computing services over the Internet” in order to provide users with extensive computing capabilities (Jeong; ¶ 10, 32). 
Regarding claim 8, Bhambri teaches internet protocol address (¶ 51, 59). Neither Bhambri nor Doleh teach wherein the cloud computing service is unaware of the identity of the plurality of transaction servers. Jeong teaches wherein the cloud computing service is unaware of the identity of the plurality of transaction servers (Abstract; ¶ 39, 74, 75, 82). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Bhambri, Doleh and Jeong in order to provide users with extensive computing capabilities (Jeong; ¶ 10, 32). 
Cloud’ computing resource is an example of a Dynamically Scalable Computing Resource capable of providing computing services over the Internet” in order to provide users with extensive computing capabilities (Jeong; ¶ 10, 32). 
Claim Interpretation- According to the disclosure (¶ 24, 46), the transaction server 118 may initiate communication with computing resources within the cloud computing service 110 that are not accessible from the browser 104. These computing resources may constitute a quasi-secure environment within the cloud computing service 110. For the purpose of claim interpretation, the “portion of dynamically scalable resources”, will be interpreted to reflect the disclosure as, “computing resources within the cloud computing service”. 
Regarding claim 11, Bhambri teaches wherein the portion of the computing resources which is not accessible by the browser is configured to accept the request only from the secure payment system (Figure 2, element 100, 131; ¶ 55).
Jeong teaches using dynamically scalable resources (Abstract; ¶ 34, 35, 38, 51, 52, 67, 78). Therefore, it would have been obvious to one of ordinary skill in the art at the time Cloud’ computing resource is an example of a Dynamically Scalable Computing Resource capable of providing computing services over the Internet” in order to provide users with extensive computing capabilities (Jeong; ¶ 10, 32). 
Claim Interpretation- According to the disclosure (¶ 24, 46), the transaction server 118 may initiate communication with computing resources within the cloud computing service 110 that are not accessible from the browser 104. These computing resources may constitute a quasi-secure environment within the cloud computing service 110. For the purpose of claim interpretation, the “portion of dynamically scalable resources”, will be interpreted to reflect the disclosure as, “computing resources within the cloud computing service”. 
Regarding claim 12, Bhambri teaches wherein one or more of the plurality of transaction servers of the secure payment system is configured to send a payment transaction notification to the third party provided cloud computing service (¶ 38, 39, 56), and wherein one or more of a plurality of virtual servers of the third party provided cloud computing service is configured to fulfill an electronic commerce action associated with the first electronic commerce session in response to receiving the payment transaction notification (¶ 49, 50, 76). Neither Bhambri nor Doleh teach using dynamically scalable resources.  Jeong teaches using dynamically scalable resources (Abstract; ¶ 34, 35, 38, 51, 67, 78). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Bhambri, Doleh and Jeong in order to provide users with extensive computing capabilities (Jeong; ¶ 10, 32). 
.
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bhambri et al. (2006/0167811) (“Bhambri”), in view of Doleh (2009/0282239) (“Doleh”), in view of Jeong et al (2011/0004574) (“Jeong”) and further in view of Gallagher, III (7,861,077) (“Gallagher”).
Regarding claim 9, Bhambri teaches wherein the payment information are received by the one or more of the plurality of transaction servers from the browser via a network connection established between the browser and the plurality of transaction servers of the secure payment system (¶ 38, 39, 51). Bhambri does not teach the first session cookie are received. Doleh teaches the first session cookie are received (¶ 20-22). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Bhambri, and Doleh in order to provide user authentication to one or more application servers (Doleh; ¶ 1-4). Neither Bhambri, Doleh nor Jeong teaches virtual private network (VPN). Gallagher teaches virtual private network (VPN) (column 11, line 41-49). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Bhambri, Doleh, Jeong and Gallagher (column 5, line 7-11), which teaches that “the authentication server is able to enable the application server site to comprise the enabled application server site. The authentication server includes a core database, and which receives and stores user authentication-enabling data in the core database” in order to provide secure user authentication for a transaction system (Gallagher; column 1, line 25-62).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al., (US 20050027605) teaches transferring shopping browser cookies to the user and the user sending the cookies to the merchant server that uses the cookie to retrieve product and customer information for a shopping cart.
Hutchison et al., (US 20050192896) teaches a user receiving a cookie (container), then sending the cookie back to the merchant, the merchant then completing the transaction.
Koskelainen et al., (US 2013/0046656) teaches a user receiving a cookie from a merchant website, then sending the cookie back to the payment system, the payment system then completing the transaction.
Jesenky et al., (US 8,788,945) teaches the user(browser) receiving a cookie, from the transaction server(does payment), sending the cookie to the server, the provider site provides content information to the user. The server receives payment information and performs the transaction.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISIDORA I IMMANUELL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/ISIDORA I IMMANUEL/Examiner, Art Unit 3685